DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Bryan T. Fink (Reg. No. 74,232) on 08/17/2021.
The application has been amended as follows: 
Claim 1. (Currently amended) An inductor component comprising:
a resin insulating layer; and
an inductor including a first metal pin buried in the resin insulating layer,
wherein a first end surface of the first metal pin is exposed at one principal surface of the resin insulating layer, 
wherein the resin insulating layer includes a first covering portion and a body portion,
wherein the first covering portion covers a part of a lateral surface of the first metal pin positioned close to the first end surface of the first metal pin, and has a first flat surface exposed at a part of the one principal surface of the resin insulating layer surrounding the first end surface of the first metal pin, 
wherein the body portion covers a surface of the first covering portion except for the first flat surface, 
and
wherein a resin of the first covering portion is more cured than a resin of the body portion.
Please cancel claim 10.
Claim 21. (Currently amended) An inductor component comprising:
a resin insulating layer; and
an inductor including a first metal pin buried in the resin insulating layer,
wherein a first end surface of the first metal pin is exposed at one principal surface of the resin insulating layer,
wherein the resin insulating layer includes a first covering portion and a body portion,
wherein the first covering portion contacts and partially covers a lateral surface of the first metal pin at a position close to the first end surface of the first metal pin, and has a first flat surface exposed at a part of the one principal surface of the resin insulating layer surrounding the first end surface of the first metal pin, 
wherein the body portion covers a surface of the first covering portion except for the first flat surface, and
wherein a resin of the first covering portion is more cured than a resin of the body portion.

Election/Restrictions
Claims 1, 3-6, 9, 13, 15-16, and 21-22 are allowable. Claims 7-8, and 17-19, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement among Species I-VI, as set forth in the Office action mailed on 01/11/2021, is hereby withdrawn and claims 7-8, and 17-19 are hereby rejoined and fully examined for In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1, 3-9, 13, 15-19, and 21-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 recites, inter alia, an inductor component comprising: an inductor including a first metal pin buried in the resin insulating layer, wherein the resin insulating layer includes a first covering portion and a body portion, wherein the first covering portion has a thickness gradually increasing toward the first flat surface, and wherein a resin of the first covering portion is more cured than a resin of the body portion.
Claim 21 recites, inter alia, an inductor component comprising: an inductor including a first metal pin buried in the resin insulating layer, wherein the resin insulating layer includes a first covering portion and a body portion, wherein the first covering portion contacts and partially covers a lateral surface of the first metal pin at a position close to the first end surface of the first metal pin, wherein the body portion covers a surface of the first covering portion except for the first flat surface, and wherein a resin of the first covering portion is more cured than a resin of the body portion.
	The references of record do not teach or suggest the aforementioned limitation, nor would it be obvious to modify those references to include such limitation.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANGTIN LIAN whose telephone number is (571)270-5729. The examiner can normally be reached on Monday-Friday 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELVIN ENAD can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MANG TIN BIK LIAN/             Primary Examiner, Art Unit 2837